Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the report of Truli Media Group, Inc. (the "Company") on Form 10-K/A for the period ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael Solomon, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Michael Solomon Michael Solomon Principal Executive Officer Date: August 14, 2013 A signed original of this written statement required by Section 906 has been provided to Truli Media Group, Inc. and will be retained by Truli Media Group, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
